DETAILED ACTION
1.	This action is responsive to the following communication: Amendment filed on 06/10/2021.  

Allowable Subject Matter
2.	Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Kim teaches the limitation: “allocating screen space to different regions of the user interface presented on a mobile device, resizing each region based upon user input within the user interface”. But the claims recite a different combination of limitation: “displaying a UI on a display unit of a user terminal wherein the display unit includes a screen that defines a screen size; wherein the UI includes having an upper area displaying status information of the user terminal and a lower area displaying a plurality of selectable input receiving units a wherein the upper area displaying status information comprises information related to the device and wherein the plurality of selectable input receiving units comprises one or more software applications represented by graphical icons; wherein a size of the upper area and lower area in relation to the UI defines a ratio; “wherein the UI and the screen size are initially substantially equal; receiving a first touch event; resizing the UI into a reduced form to define a reduced UI according to the first touch event wherein the reduced UI defines a smaller upper area and a smaller lower area, wherein a size of the smaller upper area and smaller lower area in relation to the reduced UI maintains the ratio; wherein a space between the reduced UI and the screen excludes the smaller upper area and smaller lower area and more than half of the space is devoid of visual information; wherein the reduced UI defines a first area within which visual information may be transmitted and in which input may be received, and wherein the space that is devoid of visual information defines a second area in which visual information is not transmitted and in which input may not be received; receiving a second touch event; and resizing the reduced Ul into an enlarged Ul form according to the second touch event, wherein the enlarged UI defines an enlarged upper area and enlarged lower area; and wherein a size of the enlarged upper area and enlarged lower area in relation to the enlarged UI maintains the ratio.”, that is not suggested or shown by Kim.

The prior art of Robertson teaches another combination, “giving the user the ability to reduce and enlarge user interface display areas by scaling”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 17, 2021